            Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.1 Page 1 of 15
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT Cou T                                                        JUN 2 i) 2019
                                                                    for the
                                                   Southern District of California                            CLERK. U.S. DISTRICT COURT
                                                                                                            SOUTHERN QJ~TEJCT OF CALIF~~N!A
                                                                                                             BY            '1             DEP.JTY
               In the Matter of the Search of                          )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)

                  Black LG Cellphone
                                                                       )
                                                                       )
                                                                       )
                                                                                     Case Ne.
                                                                                                                19MJ9831
      Partial Serial Number appears as "09KPZ"
Found in possession of Jerry Lopez at the time of arrest               )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A, incorporated herein by reference.
located in the ___S_o_u_th_e_m___ District of _____C_a_li_fo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;                                                           ·
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 USC 952,960,963                        Importation of a Controlled Substance; Conspiracy to commit same



          The application is based on these facts:
        See attached Affidavit of HSI Task Force Officer Jon Dellinger

           i'ff Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if m9i:         n 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attac ed sheet.
                                                                                    I

                                                                                  /~             /"----·
                                                                              ·           ..-,        Applicant ·s signature

                                                                       /                  Jon Dellinger, Special Agent HSI
                                                                                                      Printed name and title

Sworn to before me and signed in my presence.


Date:      _     ¥;:i.o/4 '/
City and _state: _E_I_C_e_n_tr_o.;_,_C_A_ _ _ _ _ _ __                            Ruth Bermudez Montenegro, U.S. Magistrate Judge
                                                                                                      Printed name and title
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.2 Page 2 of 15




 1
                                       ATTACHMENT A
 2
 3                              PROPERTY TO BE SEARCHED

 4
     The following property is to be searched:
 5
                        One (1) Black LG Cellphone
 6
                        Model: Unknown
 7                      IMEI: Unknown
                        SIN: Unknown but appears to include characters "09KPZ"
 8
                        Found on the person of Jerry LOPEZ at time of arrest.
 9
     The Target Telephone is currently stored at HSI evidence locker 2051 North Waterman
10
     Avenue, Suite 100, El Centro, CA 92243.
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.3 Page 3 of 15




 1
                                       ATTACHMENTB

 2                                   ITEMS TO BE SEIZED
 3
         Authorization to search the device described in Attachment A includes the search
 4 of disks, memory cards, deleted data, remnant data, slack space, and temporary or
   permanent files contained on or in the cellular/mobile telephone for evidence described
 5
   below. The seizure and search of the cellular/mobile telephone shall follow the search
 6 methodology described in the attached affidavit submitted in support of the warrant.
 7
         The evidence to be seized from the device will be records, communications, and
 8 data such as emails, text messages, chats and chat logs from various third-party
   applications, photographs, audio files, videos, and location data for the period of January
 9
   1, 2019 to May 25, 2019:
10
          a.    tending to identify attempts to import methamphetamine or some other
11
                federally controlled substance from Mexico into the United States;
12
          b.    tending to identify accounts, facilities, storage devices, and/or services-such
13
                as email addresses, IP addresses, and phone numbers-used to facilitate the
14              importation of methamphetamine or some other federally controlled
                substance from Mexico into the United States;
15
16          c.   tending to identify co-conspirators, criminal associates, or others involved in
                 the importation of methamphetamine or some other federally controlled
17
                 substance from Mexico into the United States;
18
            d.   tending to identify travel to or presence at locations involved in the
19
                 importation of methamphetamine or some other federally controlled
20               substance from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
21
22          e.   tending to identify the user of, or persons with control over or access to,
                 the cellular/mobile telephone; and/or
23
24          f.   tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
25
                 data involved in the activities described above.
26
     All which are evidence of violations of Title 21, United States Code, §§ 952 and 960.
27
28
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.4 Page 4 of 15



 1                     AFFIDAVIT IN SUPPORT OF APPLICATION
 2         I, Jon Dellinger, Task Force Officer with the United States Department of Homeland
 3 Security, Homeland Security Investigations, having been duly sworn, state as follows:
 4                                     INTRODUCTION
 5         1.    I make this affidavit in support of an application for a search warrant in
 6 furtherance of a narcotics smuggling investigation conducted by Special Agents and Task
 7 Force Officers of the Department of Homeland Security, Homeland Security
 8 Investigations, for the following property:

 9                      One (1) Black LG Cellphone
10                      Model: Unknown
                        IMEI: Unknown
11                      SIN: Unknown but appears to include characters "09KPZ"
12                      Found in the possession of J. LOPEZ at time of arrest

13 for evidence of violations of Title 21, United States Code, Sections 952 and 960,
14 Importation of a Controlled Substance (the Target Offense).
           2.    On May 25 2019, Customs and Border Protection Officers (CBPOs) seized
15
     the Target Telephone from Jerry LOPEZ, at the Calexico, California West Port of Entry
16
     Port, in the Southern District of California, after D. GOMEZ and J. LOPEZ applied for
17
     entry into the United States. During a secondary inspection, (5) packages were discovered
18
     attached to the person of D. GOMEZ containing 5 .09 kilograms of heroin. The Target
19
     Telephone is currently stored as evidence at the Homeland Security Investigations (HSI)
20
     evidence locker at 2051 North Waterman Avenue, Suite 100, El Centro, CA 92243.
21
           3.    This search of the Target Telephone supports an investigation and
22
     prosecution ofD. GOMEZ and J. LOPEZ for the Target Offense. Based on the information
23
     below, there is probable cause to believe that a search of the Target Telephone, as
24
     described in Attachment A, will produce evidence of the Target Offense, as described in
25
     Attachment B.
26
           4.    The following is based upon my experience and training, investigation, and
27
     consultation with other law enforcement agents and officers experienced in narcotics
28
     violations, including the Target Offense. The evidence and information contained herein
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.5 Page 5 of 15




 1 was developed from my review of documents and other evidence related to this case.
 2 Because I make this affidavit for the limited purpose of obtaining a search warrant for the
 3 Target Telephone, it does not contain all of the information known by me or other federal
 4 agents regarding this investigation, but only sets forth those facts believed to be necessary
 5 to establish probable cause. Dates and times are approximate, and refer to Pacific Standard
 6 Time unless otherwise specified.

 7                               EXPERIENCE AND TRAINING
           5.      I am a peace officer in the State of California and have been since February
 8
     2017. I am currently employed as a Detective for the Brawley Police Department as
 9
     defined by section 830.1 of the Penal Code
10
11         6.      I am currently assigned to the HSI ASAC, Calexico, California, Imperial
12 Valley Border Enforcement Security Task Force (IV BEST). As a Task Force Officer
13 (TFO) with IV-BEST, my primary duties involve the investigation of narcotics-related

14 violations of Title 21 of the United States Code and the California Health and Safety Code.
15 IV-BEST is tasked with investigating illegal narcotics trafficking organizations operating

16 in, around, and through Imperial County, California. I have participated in and conducted
17 investigations of violations of various State and Federal criminal laws, including unlawful
     possession with intent to distribute controlled substances, distribution of controlled
18
     substances, use of a communication facilities to commit narcotic offenses, importation of
19
     controlled substances, conspiracy to import, possess and distribute controlled substances,
20
     and money laundering, all in violation of Title 21 and Title 18, United States Code and
21
     various California Health and Safety Code and California Penal Code sections. These
22
     investigations resulted in arrests of individuals who have imported, smuggled, received and
23
     distributed   controlled   substances,    including    cocame,    manJuana,     heroin,    and
24
     methamphetamine, and the arrest of individuals who have laundered proceeds emanating
25
     from those illegal activities. Also, these investigations resulted in seizures of illegal drugs
26
     and proceeds of the distribution of those illegal drugs. Through these investigations and
27
28
                                                   2
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.6 Page 6 of 15




 1 training, I am familiar with the operations of illegal international Drug Trafficking
 2 Organizations (DTO) in various parts of the world, including Mexico.
 3         7.    Based on my training and experience, I am familiar with the ways in which
 4 drug smugglers and traffickers conduct their business. Indeed, during the course of my
 5 duties I have (1) worked as a case agent, directing specific drug-related investigations;
 6 (2) worked as a surveillance agent who observed and recorded movements of individuals
 7 suspected of trafficking drugs; (3) participated in the execution of search warrants related
 8 to drug investigations; (4) initiated and executed numerous arrests for drug-related
 9 offenses; and (5) interviewed criminal defendants, witnesses, and informants in furtherance
1o of investigations into the illegal smuggling and trafficking of controlled substances.
11 Through these duties, I have gained a working knowledge and insight into the operational

12 habits of drug smugglers and traffickers.
13        8.    Through the course of my training, investigations, and conversations with

14 other law enforcement personnel, I have learned that it is a common practice for narcotics
   smugglers to work in concert with other individuals and to do so by utilizing cellular
15
   telephones, smart watches, pagers, and portable radios to maintain communications with
16
   co-conspirators to further their criminal activities. Conspiracies involved in the smuggling
17
   and trafficking of narcotics generate many types of evidence including, but not limited to,
18
   cellular phone-related evidence such as voice-mail messages referring to the arrangements
19
   of travel and payment, names, photographs, text messaging, and phone numbers of co-
20
   conspirators. Typically, load drivers smuggling narcotics across the border from Mexico
21
   into the United States are in telephonic contact with co-conspirators immediately prior to
22
   and following the crossing of the load vehicle, at which time they receive instructions on
23
   where and when to deliver the controlled substances.
24
          9.    Based upon my training and experience and consultations with law
25
   enforcement officers experienced in drug smuggling and trafficking investigations, and all
26
   the facts and opinions set forth in this affidavit, I submit the following:
27
28
                                                 3
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.7 Page 7 of 15



 1         a.     Drug traffickers will use cellular/mobile telephones because they are mobile
 2 and they have instant access to telephone calls, text, web, and voice messages.
 3         b.     Drug traffickers will use cellular/mobile telephones because they are able to
 4 actively monitor the progress of their illegal cargo while the conveyance is in transit.
 5         c.     Drug traffickers and their accomplices will use cellular/mobile telephones
 6 because they can easily arrange and/or determine what time their illegal cargo will arrive
 7 at a predetermined locations.
 8         d.     Drug traffickers will use cellular/mobile telephones to direct drivers to
 9 synchronize an exact drop off and/or pick up time of their illegal cargo.
10         e.     Drug traffickers will use cellular/mobile telephones to notify or warn their

11 accomplices oflaw enforcement activity to include the presence and posture of marked and
12 unmarked units, as well as the operational status of checkpoints and border crossings.
13         f.     Drug traffickers and their co-conspirators often use cellular/mobile telephones

14 to communicate with load drivers who transport their narcotics and/or drug proceeds.
         g.     The use of cellular telephones by conspirators or drug traffickers tends to
15
   generate evidence that is stored on the cellular telephones, including, but not limited to
16
   emails, text messages, photographs, audio files, videos, call logs, address book entries, IP
17
   addresses, social network data, and location data.
18
         10. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
19
   modules, are smart cards that store data for cellular telephone subscribers. Such data
20
   includes user identity, location and phone number, network authorization data, personal
21
     security keys, contact lists and stored text messages. Much of the evidence generated by a
22
     smuggler's use of a cellular telephone and/or smart watch would likely be stored on any
23
     SIM Card that has been utilized in connection with that device.
24
           11.    Based upon my training and experience, and consultations with law
25
     enforcement officers experienced in narcotics trafficking investigations, and all the facts
26
     and opinions set forth in this affidavit, I have learned that cellular/mobile telephones often
27
     contain electronic records, phone logs and contacts, voice and text communications, and
28
                                                   4
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.8 Page 8 of 15




 1 data such as emails, text messages, chats and chat logs from vanous third-party
 2 applications, photographs, audio files, videos, and location data. This information can be
 3 stored within disks, memory cards, deleted data, remnant data, slack space, and temporary
 4   or permanent files contained on or in the cellular/mobile telephone. Specifically, I have
 5   learned that searches of cellular/mobile telephones, and SIM cards, associated with
 6 narcotics trafficking yields evidence:
 7         a.     tending to identify attempts to import methamphetamine or some other
 8 federally controlled substance from Mexico into the United States;
 9         b.     tending to identify accounts, facilities, storage devices, and/or services-such

1o as email addresses, IP addresses, and phone numbers-used to facilitate the importation of
11 methamphetamine, or some other federally controlled substances from Mexico into the
12 United States;
13       c.    tending to identify co-conspirators, criminal associates, or others involved in

14 the importation of methamphetamine, or some other federally controlled substances from
   Mexico into the United States;
15
          d.    tending to identify travel to or presence at locations involved in the
16
   importation of methamphetamine, or some other federally controlled substances from
17
   Mexico into the United States;
18
          e.    tending to identify the user of, or persons with control over or access to, the
19
   cellular/mobile telephone; and/or
20
          f.    tending to place in context, identify the creator or recipient of, or establish the
21
   time of creation or receipt of communications, records, or data involved in the activities
22
   described above.
23
                        FACTS SUPPORTING PROBABLE CAUSE
24
25         12.    On May 25, 2019, Customs and Border Protection Officer (CBPO) A.
26 Hernandez was assigned to vehicle primary inspections, lane #4, at the Calexico, California
27 West Port of Entry..
28
                                                   5
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.9 Page 9 of 15




 1         13.   At approximately 2:45 a.m., a silver Honda Civic (Honda) arrived at primary
 2 inspection lane #4 and applied for entry. CBPO Hernandez questioned the driver, a United
 3 States Citizen, Desiree Lilly GOMEZ (D. GOMEZ), if she had anything to declare.
 4 GOMEZ was accompanied by a male passenger named Jerry LOPEZ (J. LOPEZ).
 5         14.   A Canine Enforcement Officer (CEO) advised CBPO Hernandez his HNDD
 6 had a positive alert to the vehicle.

 7         15.   CBPO Hernandez referred D. GOMEZ, J. LOPEZ, and the Honda to the
 8 secondary lot for further inspection.
 9         16.   At secondary inspection, the HNDD again positively alerted to the driver side
1o of the HONDA. The CEO asked D. GOMEZ if she had anything to declare. D. GOMEZ
11 told the CEO she had THC oil vapes and glass marijuana pipes, and butts of marijuana
12 cigarettes in the vehicle.

13         17.   D. GOMEZ and J. LOPEZ were asked to exit the vehicle. The CEO conducted

14 and immediate pat down on D. GOMEZ and felt a hard object on her back. D. GOMEZ
   and J. LOPEZ were escorted to the secondary office for a thorough pat down search. A pat
15
   down search was conducted on D.GOMEZ by SCBPO A. Sanchez. During the pat down
16
   search of D. GOMEZ, five (5) vacuum sealed packages were discovered around her waist.
17
          18. Further inspection of the packages recovered from D. GOMEZ's person
18
   revealed it contained approximately 5.09 kilograms of a substance consistent with heroin.
19
   The substance located in the packages was field tested and yielded positive for properties
20
   consistent with heroin.
21
          19. On May 25, 2019, D. GOMEZ and J. LOPEZ were placed under arrest. The
22
   total weight was approximately 5.09 kilograms (11.22 pounds) of heroin.
23
           20.   CBPO Officers found the Target Telephone on the person of J. LOPEZ. The
24
     Target Telephone was placed into evidence at the time of his arrest. The Target
25
     Telephone is black in color and the brand is "LG." The front screen has a shattered screen
26
     and missing part of it on the left lower comer. The screen is covered with a plastic screen
27
     protector. The back of the Target Telephone has a solid black plastic cover witli two white
28
                                                 6
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.10 Page 10 of 15




 1 labels containing partially legible information, including what appears to be a partial serial
 2 number, "09KPZ," and a barcode above the LG symbol.

 3          21.    Based upon my experience and investigation in this case, I believe J. LOPEZ,
 4 as well as other persons as yet unknown, were involved in an on-going conspiracy to import
 5 heroin or some other federally controlled substance and to distribute it within the United
 6    States. Based on my experience investigating narcotics smugglers, I also believe J. LOPEZ
 7 or D. GOMEZ used the Target Telephone to coordinate with co-conspirators regarding
 8 the importation and delivery of the heroin, and to otherwise further this conspiracy both
 9    inside and outside the United States. I have learned that recent calls made and received,
1o telephone numbers, contact names, electronic mail (email) addresses, appointment dates,
11 text messages, email messages, messages and posts from social networking sites like

12 Facebook, pictures and other digital information may be stored in the memory of a cellular
13 telephone which identifies other persons involved in narcotics trafficking activities.
            22.    Further, based upon my experience and training, consultation with other law
14
      enforcement officers experienced in narcotics trafficking investigations, and all the facts
15
      and opinions set forth in this affidavit, I believe recent calls made and received, telephone
16
     numbers, contact names, electronic mail ( e-mail) addresses, appointment dates, text
17
     messages, pictures and other digital information are stored in the memory of the Target
18
      Telephone which may identify other persons involved in narcotics trafficking activities.
19
      Accordingly, based upon my experience and training, consultation with other law
20
      enforcement officers experienced in narcotics trafficking investigations, and all the facts
21
      and opinions set forth in this affidavit, I believe that information relevant to the narcotics
22
      smuggling activities ofD. GOMEZ, J. LOPEZ and their co-conspirators, such as telephone
23
      numbers, made and received calls, contact names, electronic mail (email) addresses,
24
      appointment dates, email messages, messages and posts from social networking sites like
25
      Facebook, pictures and other digital information are stored in the memory of the Target
26
      Telephone.
27
28
                                                    7
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.11 Page 11 of 15




 1         23.    Finally, I am aware that drug conspiracies require detailed and intricate
 2 planning to successfully evade detection by law enforcement. In my professional training
 3 and experience, this may require planning and coordination in the days and weeks prior to
 4 the event. Additionally, co-conspirators are often unaware of the subject's arrest and will
 5 continue to attempt to communicate with the subject after the arrest to determine the
 6 whereabouts of their valuable cargo. Given this, I request permission to search the Target
 7 Telephone for items listed in Attachment B beginning on January 1, 2019 up to and
 8 including May 25, 2019.

 9         PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
10
           24.    It is not possible to determine, merely by knowing the cellular telephone's
11
     make, model and serial number, the nature and types of services to which the device is
12
     subscribed, and the nature of the data stored on the device. Cellular devices can be simple
13 cellular telephone and text message devices, can include cameras, can serve as personal
14 digital assistants and have functions such as calendars and full address books and can be
15 mini-computers allowing for electronic mail services, web services and rudimentary word
16 processing. An increasing number of cellular service providers now allow for their
17 subscribers to access their device over the internet and remotely destroy all of the data
18 contained on the device. For that reason, the device may only be powered in a secure
19 environment or, if possible, started in "flight mode" which disables access to the network.
20 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
21 equivalents and store information in volatile memory within the device or in memory cards
22 inserted into the device. Current technology provides some solutions for acquiring some of
23 the data stored in some cellular telephone models using forensic hardware and software.
24 Even if some of the stored information on the device may be acquired forensically, not all
25 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
26 data acquisition or that have potentially relevant data stored that is not subject to such
27 acquisition, the examiner must inspect the device manually and record the process and the
28
                                                  8
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.12 Page 12 of 15




 1 results using digital photography. This process is time and labor intensive and may take
 2 weeks or longer.
 3          25.    Following the issuance of this warrant, I will collect the subject cellular
 4 telephone and subject it to analysis. All forensic analysis of the data contained within the
 5 telephone and its memory card(s) will employ search protocols directed exclusively to the
 6 identification and extraction of data within the scope of this warrant.

 7          26.    Based on the foregoing, identifying and extracting data subject to seizure
 8 pursuant to this warrant may require a range of data analysis techniques, including manual
 9 review, and, consequently, may take weeks or months. The personnel conducting the
10 identification and extraction of data will complete the analysis within ninety (90) days,
11 absent further application to this court.

12                                         CONCLUSION
            27.    Based on all of the facts and circumstances described above, I believe that
13
      probable cause exists to conclude that J. LOPEZ or D. GOMEZ used the Target
14
      Telephone to facilitate the offense of importation of a controlled substance. The Target
15
      Telephone was likely used to facilitate the offenses by transmitting and storing data, which
16
      constitutes evidence of violations of Title 21, United States Code, Sections 952 and 960.
17
            28.    Because the Target Telephone was promptly seized during the investigation
18
      of J. LOPEZ and D. GOMEZ's drug trafficking activities and has been securely stored,
19
      there is probable cause to believe that evidence of illegal activity committed by J. LOPEZ
20
      and D. GOMEZ continues to exist on the Target Telephone.
21
            29.    Furthermore, J. LOPEZ stated in an interview that he and D. GOMEZ are in
22
      a consensual relationship and were vacationing in Mexicali, MX for approximately 1 week.
23
      J. LOPEZ stated he and D. GOMEZ shared a hotel room in Mexicali and spent all of their
24
      time together. It is highly probable that J. LOPEZ was aware that D. GOMEZ was
25
      concealing large quantities of narcotics on her person and is likely a co-conspirator.
26
            30.    Based upon my experience and training, consultation with other agents in
27
      narcotics investigations, consultation with other sources of information, and the facts set
28
                                                   9
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.13 Page 13 of 15




 1 forth herein, I believe that the items to be seized set forth in Attachment B (incorporated
 2 herein) are likely to be found in the property to be searched described in Attachment A
 3 (incorporated herein). Therefore, I respectfully request that the Court issue a warrant
 4 authorizing me, a Task Force Officer with Homeland Security Investigations, or another
 5 federal law enforcement agent specially trained in digital evidence recovery, to search the
 6 items described in Attachment A, and seize the items listed in Attachment B.

 7
 8        I swear the foregoing is true and co    t-to th~Byst of my knowledge and belief.

 9
10
                                             Dellinger
11                                        Task Force Officer, HSI
12
                                             'ir/:b
13 Subscribed and sworn to before me this d::iL day of June, 2019.


~:~
~BERMUDMNTEEGRD
16
     U.S. MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                 10
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.14 Page 14 of 15



 1
                                       ATTACHMENT A
 2
 3                              PROPERTY TO BE SEARCHED

 4
     The following property is to be searched:
 5
                        One (1) Black LG Cellphone
 6
                        Model: Unknown
 7                      IMEI: Unknown
                        SIN: Unknown but appears to include characters "09KPZ"
 8
                        Found on the person of J. LOPEZ at time of arrest.
 9
     The Target Telephone is currently stored at HSI evidence locker 2051 North Waterman
10
     Avenue, Suite 100, El Centro, CA 92243.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 2:19-mj-09831-RBM Document 1 Filed 06/20/19 PageID.15 Page 15 of 15



                                       ATTACHMENT B
 1
 2                                   ITEMS TO BE SEIZED
 3
         Authorization to search the device described in Attachment A includes the search
 4 of disks, memory cards, deleted data, remnant data, slack space, and temporary or
   permanent files contained on or in the cellular/mobile telephone for evidence described
 5
   below. The seizure and search of the cellular/mobile telephone shall follow the search
 6 methodology described in the attached affidavit submitted in support of the warrant.
 7
         The evidence to be seized from the device will be records, communications, and
 8 data such as emails, text messages, chats and chat logs from various third-party
   applications, photographs, audio files, videos, and location data for the period of January
 9
   1, 2019 to May 25, 2019:
10
          a.    tending to identify attempts to import methamphetamine or some other
11
                federally controlled substance from Mexico into the United States;
12
          b.    tending to identify accounts, facilities, storage devices, and/or services-such
13
                as email addresses, IP addresses, and phone numbers-used to facilitate the
14              importation of methamphetamine or some other federally controlled
                substance from Mexico into the United States;
15
16          c.   tending to identify co-conspirators, criminal associates, or others involved in
                 the importation of methamphetamine or some other federally controlled
17
                 substance from Mexico into the United States;
18
            d.   tending to identify travel to or presence at locations involved in the
19
                 importation of methamphetamine or some other federally controlled
20               substance from Mexico into the United States, such as stash houses, load
                 houses, or delivery points;
21
22          e.   tending to identify the user of, or persons with control over or access to,
                 the cellular/mobile telephone; and/or
23
24          f.   tending to place in context, identify the creator or recipient of, or
                 establish the time of creation or receipt of communications, records, or
25
                 data involved in the activities described above.
26
     All which are evidence of violations of Title 21, United States Code,§§ 952 and 960.
27
28
